Citation Nr: 0900557	
Decision Date: 01/07/09    Archive Date: 01/14/09

DOCKET NO.  06-17 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for hypothyroidism, a residual of radiation treatment for 
Grave's disease (hyperthyroidism).



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1985 to June 
1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington, which, inter alia, denied the 
veteran's October 2004 claim for a disability rating in 
excess of 10 percent for hypothyroidism, a residual of 
radiation treatment for Grave's disease (hyperthyroidism).

Additional evidence was received in November 2008 before the 
undersigned Veterans Law Judge at a hearing on appeal at the 
RO (Travel Board hearing), and the veteran waived RO 
consideration thereof.  See 38 C.F.R. § 20.1304 (2008).  The 
Board will consider that evidence accordingly.

In July 1991, the veteran filed a claim for, inter alia, 
chronic fatigue.  In a November 1991 rating decision, the RO 
noted that chronic fatigue of no specific etiology is not a 
ratable entity.  In her May 2006 substantive appeal, the 
veteran stated her intention to file a claim for fibromyalgia 
and chronic fatigue in the future.  Also, at her November 
2008 hearing before the undersigned Veterans Law Judge, the 
veteran stated that she had previously been denied in her 
claim for service connection for chronic fatigue, because the 
RO had no rating for that condition.  When asked if she was 
raising a new claim for chronic fatigue, she did not give a 
direct response.  It therefore appears that the veteran may 
be raising the additional issue of service connection for 
fibromyalgia and chronic fatigue.  The Board may not 
entertain an application for review on appeal unless it 
conforms to the law.  38 U.S.C.A. § 7108 (West 2002).  The RO 
has not adjudicated this issue, and the Board may not 
unilaterally take jurisdiction of any additional claims.  The 
RO should request that the veteran clearly indicate whether 
she wishes to pursue a claim of service connection for 
fibromyalgia and chronic fatigue.  The RO should then take 
appropriate action to adjudicate this claim, if the veteran 
wishes to pursue it.  In any event, no other issue, other 
than the listed on the cover page, is before the Board at 
this time.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Additional development is needed prior to further 
consideration of the claim of entitlement to a disability 
rating in excess of 10 percent for hypothyroidism, a residual 
of radiation treatment for Grave's disease (hyperthyroidism).  
VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2008); Duenas v. 
Principi, 18 Vet. App. 512 (2004); Robinette v. Brown, 8 Vet. 
App. 69 (1995).  

The veteran was originally granted service connection for 
hyperthyroidism in a November 1991 rating decision, with an 
effective date of July 3, 1991.  Based on private medical 
records and the results of a December 2004 VA examination, 
the RO assigned a rating of 10 percent disabling under 
Diagnostic Code 7900.  In October 2004, the veteran filed a 
claim for an increased rating.  The RO denied the veteran's 
claim in a May 2005 rating decision, in which it noted that 
the veteran's service-connected hypothyroidism (Diagnostic 
Code 7903), secondary to radiation treatment for 
hyperthyroidism, had previously been rated as 
hyperthyroidism.

The veteran contends that she is entitled to an increased 
rating for her service-connected hypothyroidism.  In her 
October 2004 claim, the veteran stated that her thyroid 
condition had gotten worse.

In her October 2005 notice of disagreement, the veteran 
stated that the side effects of her Graves Disease included 
chronic constipation, fatigue, memory loss, depression, 
palpitations, slow thought process, insomnia, muscle weakness 
and pain, cold and heat intolerance, and reflux, which 
required the taking of multiple medications.  The veteran 
further stated that she missed "quite a bit of work due to a 
combination of these symptoms[,] and I have lost a job in the 
past, because of them."  The veteran further stated that she 
felt awful all the time, and that her condition had gotten 
worse.

The veteran further stated that her condition was painful, 
and prevented her from thinking clearly in her May 2006 
substantive appeal.  She stated that her condition "is 
becoming at times scary for me, because I forget what I am 
doing or saying to a patient" at work.  She further stated 
that she believes that the symptoms of her hypothyroidism 
were being overlooked due to a separate diagnosis of 
fibromyalgia.

At her November 2008 hearing before the undersigned Veterans 
Law Judge, the veteran reported experiencing such symptoms as 
fatigue, muscle aches and pains, weakness, insomnia, no sex 
drive, cold intolerance, memory loss, foggy memory, trouble 
with speech, depression, and an inability to lose weight 
despite exercising and eating correctly.  The veteran 
specified that, after two hours of working at her computer, 
"I ache and burn so bad in my hands that I cannot hardly get 
through the day.  I literally have to sit there and stare at 
the screen, forget what I'm staring at."  The veteran also 
reported that she is currently taking medication for 
depression.  With respect to cardiovascular involvement, the 
veteran stated that she had transient ischemic attacks 
(TIAs).  The veteran also noted that she had experienced 
chest pains.

The veteran underwent a VA examination in April 2008.  In her 
November 2008 hearing, she stated that the examiner "spent 
maybe eight minutes with me."  The Board notes that the 
April 2008 examiner's report does not include the examiner's 
findings as to which manifestations of hypothyroidism, if 
any, the veteran is currently experiencing.

On remand, the agency of original jurisdiction (AOJ) should 
obtain all of the medical records showing treatment for 
hypothyroidism and its associated symptomatology which are 
not already of record.

Additionally, on remand, the Board requests that the veteran 
be provided an examination by an appropriate specialist.  The 
examiner is asked to review the veteran's claims file, 
including in-service and post-service treatment records.  The 
examiner is asked to determine whether the veteran has any of 
the following symptoms of hypothyroidism: fatigability, 
continuous medication required for control, constipation, 
mental sluggishness, muscular weakness, mental disturbance 
(defined as dementia, slowing of thought, or depression), 
weight gain, cold intolerance, cardiovascular involvement, 
bradycardia (less than 60 beats per minute), or sleepiness.  
See 38 C.F.R. § 4.119, Diagnostic Code 7903 (2008).  In light 
of the veteran's allegations regarding the comprehensiveness 
of her previous VA examination, the VA examiner conducting 
this examination should be one who has not previously 
examined the veteran.

Further, pursuant to the holding in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), where, as here, the Diagnostic Code 
under which the claimant is rated contains criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.  The veteran was not provided 
with such notice.  On remand, the AOJ should provide the 
veteran with proper notice in compliance with Vazquez-Flores, 
supra.

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a corrective notice 
that contains the criteria necessary for 
entitlement to a higher disability rating 
under 38 C.F.R. § 4.119, Diagnostic Code 
7903 (2008), pursuant to the holding in 
Vazquez-Flores, supra.  The claims file 
should include documentation that VA has 
complied with VA's duties to notify and 
assist a claimant.

2.  Ask the veteran to identify all health 
care providers that have treated, or 
evaluated, her for hypothyroidism and its 
associated symptomatology since May 2008, 
and attempt to obtain records from each 
health care provider that she identifies 
who might have available records, if not 
already in the claims file.  If records 
are unavailable and future attempts to 
retrieve the records would be futile, 
notations to that effect should be 
annotated in the claims folder.

3.  After completion of the above, 
schedule the veteran for an examination by 
an appropriate specialist who has not 
previously examined the veteran to 
determine the extent and severity of her 
service-connected hypothyroidism.  Any 
indicated special studies should be 
conducted.  The examiner should record 
pertinent medical complaints, symptoms, 
and clinical findings.  The examiner 
should note the presence of any of the 
following symptoms of hypothyroidism: 
fatigability, continuous medication 
required for control, constipation, mental 
sluggishness, muscular weakness, mental 
disturbance (defined as dementia, slowing 
of thought, or depression), weight gain, 
cold intolerance, cardiovascular 
involvement, bradycardia (less than 60 
beats per minute), or sleepiness.  See 
38 C.F.R. § 4.119, Diagnostic Code 7903 
(2008) (that Diagnostic Code lists the 
aforementioned symptoms, on which VA rates 
the severity of the veteran's 
hypothyroidism).  The examiner also should 
comment on the functional limitations 
caused by the veteran's service-connected 
hypothyroidism.  The claims file should be 
made available to, and be reviewed by, the 
examiner in connection with the 
examination, and the report should so 
indicate.

4.  After completion of the above, the AOJ 
should readjudicate the veteran's claim 
for entitlement to a rating in excess of 
10 percent for hypothyroidism.  If any 
determination remains unfavorable to the 
veteran, she should be provided with a 
supplemental statement of the case.  The 
veteran should be afforded an opportunity 
to respond before the case is returned to 
the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
purposes of this remand are to comply with due process of law 
and to further develop the veteran's claim.  No action by the 
veteran is required until she receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination without good cause may have adverse 
consequences on her claim.  38 C.F.R. § 3.655 (2008).  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the above.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




